UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2121


EUGENE BASKINS,

                    Plaintiff - Appellant,

             v.

SIR WALTER MACK; UNION BAPTIST CHURCH,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:16-cv-01420-TDS-LPA)


Submitted: March 27, 2019                                         Decided: April 10, 2019


Before WYNN and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eugene Baskins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eugene Baskins appeals the district court’s order granting Union Baptist Church’s

motion for summary judgment and dismissing Baskins’ employment discrimination

action. Based on a liberal construction of his pro se complaint, Baskins alleged that he

was terminated from his employment from Union Baptist Church because of his age, in

violation of the Age Discrimination in Employment Act, 29 U.S.C.A. §§ 621 to 634

(West 2018) (“ADEA”), and the North Carolina Equal Employment Practices Act, N.C.

Gen. Stat. §§ 143.422.1 to 143.422.3 (2015).

      We review a district court’s grant of summary judgment de novo. * Carter v.

Fleming, 879 F.3d 132, 139 (4th Cir. 2018). Summary judgment is appropriate “if the

movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”        Fed. R. Civ. P. 56(a).   In making this

determination, “courts must view the evidence in the light most favorable to the

nonmoving party and refrain from weighing the evidence or making credibility

determinations.” Variety Stores, Inc. v. Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th

Cir. 2018) (internal quotation marks omitted).

      “The ADEA prohibits employers from refusing to hire, discharging, or otherwise

discriminating against any person who is at least 40 years of age ‘because of’ the

      *
         Baskins did not order a transcript of the hearing at which the district court
granted summary judgment to Union Baptist Church, nor did he move for preparation of
the transcript at government expense, despite being advised of the procedure for doing so
in this court’s informal briefing order. Thus, our review does not encompass the
reasoning expressed at the hearing.


                                            2
person’s age.” E.E.O.C. v. Baltimore Cty., 747 F.3d 267, 272 (4th Cir. 2014) (citing 29

U.S.C.A. §§ 623(a)(1), 631(a) (West 2018)).         To demonstrate a claim of age

discrimination under the ADEA, Baskins either had to provide direct evidence of

discrimination or demonstrate a prima facie case of discrimination. See McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 801-02 (1973); see also Mereish v. Walker, 359
F.3d 330, 333-35 (4th Cir. 2004) (applying McDonnell Douglas framework to ADEA

claims).

      Baskins did not present direct evidence of discrimination. To establish a prima

facie case of age discrimination under McDonnell Douglas, Baskins was required to

demonstrate “that (1) he is a member of the protected class; (2) he was qualified for the

job and met [his employer’s] legitimate expectations; (3) he was discharged despite his

qualifications and performance; and (4) following his discharge, he was replaced by a

substantially younger individual with comparable qualifications.” Warch v. Ohio Cas.

Ins. Co., 435 F.3d 510, 513 (4th Cir. 2006). Once a plaintiff makes a prima facie

showing, the burden then shifts to the employer to articulate some legitimate,

nondiscriminatory reason for the employment action. Dugan v. Albemarle Cty. Sch. Bd.,

293 F.3d 716, 721 (4th Cir. 2002). Once the employer comes forward with such a

reason, “the burden reverts to the plaintiff to establish that the employer’s non-

discriminatory rationale is a pretext for intentional discrimination.” Heiko v. Colombo

Sav. Bank, 434 F.3d 249, 258 (4th Cir. 2006). To meet his burden, the plaintiff must

“show that the employer’s proffered explanation is unworthy of credence, thus supporting



                                           3
an inference of discrimination, or offer other forms of circumstantial evidence

sufficiently probative of intentional discrimination.” Dugan, 293 F.3d at 721.

       In its motion for summary judgment, Union Baptist Church produced sworn

declarations and evidence in support of its contention that Baskins voluntarily terminated

his employment by abandoning his position. Baskins submitted nothing to controvert

this, instead asserting in his response that he was “ready for trial.” Furthermore, Baskins’

allegations on appeal—that his age was “one factor” resulting in his discharge, and that

employment records “will show” that other employees received higher pay—even if

proven, would be insufficient to establish his claim that he was terminated from

employment because of his age.

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             4